Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.294 Filed 11/17/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 19-20164

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 MICHAEL ENGLISH                                         18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.295 Filed 11/17/20 Page 2 of 7




                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.296 Filed 11/17/20 Page 3 of 7




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.297 Filed 11/17/20 Page 4 of 7




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

        IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


    Dated:   November 17, 2020




                                                4
Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.298 Filed 11/17/20 Page 5 of 7




              ADDENDUM, CONTINUED FROM PAGE 3
The Court has considered the question of whether Mr. English has
exhausted his administrative remedies. The Government takes the
position that Mr. English has not yet exhausted his administrative
remedies because in his request for early release to the BOP, he only
raised the medical conditions of hypertension and skin conditions, but
did not include the factor of obesity, which he also raises before the Court.
ECF No. 42, PageID.173; United States v. Alam, 960 F.3d 831, 832-36
(6th Cir. June 2, 2020).
However, because these exhaustion requests are made by pro se litigants,
this Court, and others, have concluded that such requests should be
construed liberally; therefore, requests to the warden need not be
identical to motions made before the court. Here, Mr. English referred to
COVID-19 and to his medical conditions generally in his request to the
warden. This is sufficient to exhaust his administrative remedies even if
the precise reasons he relies upon before the Court are different. See
United States v. Dean, No. 11-20195, 2020 WL 4251344, at *1 (E.D. Mich.
July 24, 2020) (collecting cases) (noting that some district courts “have
been skeptical of the notion that the statute imposes any requirement of
‘issue exhaustion’ on requests for compassionate release. . . .”). But see
United States v. Asmar, No. 18-20668, 2020 WL 3163056, at *3 (E.D.
Mich. June 5, 2020). Moreover, although the Court is not privy to the
complete medical record that was presented to the warden, the only
medical records included in the record are the medical records that were
generated by the prison. Therefore, the prison was in a position to have
all of his medical records, and in a position to know what all of his
conditions are when it made its decision.
Because Mr. English’s avenues for relief within the BOP have been
exhausted, the Court has three questions to answer. First, whether
extraordinary and compelling reasons warrant a reduction in sentence.
Second, whether Mr. English poses a danger to the community. And
third, whether a sentencing reduction is consistent with the 18 U.S.C. §
3553 factors. United States v. Ammarah, No. 17-20464, 2020 WL
2220008, at *4 (E.D. Mich. May 7, 2020).
Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.299 Filed 11/17/20 Page 6 of 7




Mr. English suffers from obesity—he has a Body Mass Index (“BMI”) of
36.3—and hypertension, the latter of which is undiagnosed by the BOP.
The Centers for Disease Control recognizes that individuals suffering
from obesity with a BMI over 30 are at a heightened risk of serious illness
or death if they contract COVID-19. People with Certain Medical
Conditions,     Centers    for  Disease     Control   and     Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
people-with-medical-conditions.html (last updated July 17, 2020). And
individuals suffering from hypertension might be at a heightened risk of
serious illness or death. Id.
As to the conditions at Mr. English’s facility, FCI Loretto has had over 50
confirmed COVID-19 cases over time, though there are not currently any
known         active     cases      among        the      inmates.      See
https://www.bop.gov/coronavirus/ (updated daily). As of September 23,
2020, all 57 inmates who have tested positive have recovered. Id. That
said, there are currently seven active cases among the staff. Id. A total of
834 tests have been administered to inmates at the facility, which
appears to be the entire prison population. Therefore, it appears that FCI
Loretto has, unlike some other BOP facilities, “conducted extensive
testing, and the number of inmates and staff currently suffering from the
virus is small, with no inmate or staff deaths recorded.” United States v.
Delisio, --- F. Supp. 3d ---, 2020 WL 5098155, at *2 (W.D.N.Y. Aug. 24,
2020).
Mr. English’s health conditions, which place him at an increased risk for
severe illness or death if he contracts COVID-19, in conjunction with the
presence of COVID-19 at FCI Loretto, might constitute extraordinary
and compelling reasons under 18 U.S.C. § 3582(c)(1)(A)(i). But even
assuming Mr. English’s hypertension and obesity, coupled with the
conditions at FCI Loretto, could constitute extraordinary and compelling
reasons, the § 3553 factors nonetheless weigh against granting his
release.
Most importantly here, the Court concludes that Mr. English’s early
release would pose a danger to the community and would not further the
purposes of deterrence. The Court sentenced Mr. English to a 78-month
Case 2:19-cr-20164-TGB-EAS ECF No. 44, PageID.300 Filed 11/17/20 Page 7 of 7




sentence for a conspiracy to distribute controlled substances charge that
involved several instances of drug trafficking, of which Mr. English was
found to be an organizer, leader, manager, or supervisor. Presentence
Report, ¶ 22. Mr. English engaged in this serious criminal behavior after
he completed a substantial sentence for a prior, similar drug-trafficking
conviction and even while he was still on supervised release from that
prior conviction. And while Mr. English’s conduct in the instant offense
did not involve use of a firearm or assaultive or violent behavior, the
large-scale, interstate distribution of narcotics is an inherently
dangerous activity that creates risks both to those who are carrying and
protecting drugs and money and to the users who purchase and consume
the drugs. Granting Mr. English compassionate release at this time,
where he has only served approximately 10 percent of his sentence,
“would lead to unwarranted sentencing disparities and improperly
minimize the serious nature of his drug trafficking.” United States v.
Oliver, No. 17-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).
The Court recognizes that Mr. English has a strong community network
and viable employment opportunities by playing the organ at church and
working at Home Depot and FedEx. The Court also acknowledges that
Mr. English has taken an employment skills class and a parenting class
during the 7 months or so that he has been incarcerated. Though such
rehabilitative efforts are commendable, by themselves they do not justify
early release. Likewise, the Court notes that Mr. English was released
on an unsecured bond and complied with pretrial supervision prior to
sentencing. Presentence Report ¶ 6. But the seriousness of Mr. English’s
drug trafficking offense conduct, and his history of similar criminal
behavior, is such that the Court finds his release at this time would
present a danger to the community and would not be consistent with §
3553.
Having considered all of the above factors, release is not appropriate.
